 1   HEATHER E. WILLIAMS, CA Bar No. 122664
     Federal Defender
 2   HOPE ALLEY, CA Bar No. 314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     ARMANDO QUINTERO
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     Case No. 6:18-mj-00005-JDP

12                      Plaintiff,                 STIPULATION TO CLARIFY THE
                                                   JUDGMENT; ORDER
13   vs.

14   ARMANDO QUINTERO,

15                    Defendant.

16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective

18   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant Federal
19   Defender Hope Alley, counsel for Armando Quintero, that the Court clarifies the judgment entered
20   on May 25, 2018.

21          On May 16, 2018, Mr. Quintero was sentenced to 12 months of unsupervised probation
22   with the conditions that he obey all laws, report any contact with law enforcement within 7 days,
23   and report any change of address within 7 days. Mr. Quintero was further ordered to pay a fine of

24   $200, complete 60 hours of community service, attend AA 52 times at a rate of not more than
25   twice per week, and complete the First Time DUI Offender Program.
26          Mr. Quintero has attempted to enroll in the First Time Offender Program, but he has been
27   denied because the order does not specify which course Mr. Quintero must complete to satisfy this
28   term of probation. The parties respectfully ask the Court to specify that Mr. Quintero must
 1   complete the three-month First Offender Program. The three-month First Offender Program is

 2   typically imposed for a first time DUI. The parties ask that the Court honors the intent of the parties

 3   and clarify that the requirement included in the judgment refers to the three-month First Offender

 4   DMV Program.

 5                                                     Respectfully submitted,

 6                                                     MCGREGOR W. SCOTT
                                                       United States Attorney
 7
 8   Date: October 11, 2018                            /s/ Susan St. Vincent
                                                       SUSAN ST. VINCENT
 9                                                     Yosemite Legal Officer
                                                       Attorney for Plaintiff
10
11                                                     HEATHER E. WILLIAMS
                                                       Federal Defender
12
13   Date: October 11, 2018                            /s/ Hope Alley
                                                       HOPE ALLEY
14                                                     Assistant Federal Defender
                                                       Attorney for Defendant
15                                                     ARMANDO QUINTERO

16
17
18
19
                                                       ORDER
20
               The court orders that, pursuant to Condition 5 of Mr. Quintero’s Conditions of Probation,
21
     Mr. Quintero must complete the three-month First Offender DMV Course.
22
23   IT IS SO ORDERED.
24
25   Dated:        October 15, 2018
                                                              UNITED STATES MAGISTRATE JUDGE
26
27

28

      Quintero - Stipulation to Clarify the Judgment      2
